                            1 HENRY Y. CHIU 222927
                              7726 North First Street, Box 404
                            2 Fresno, California 93720
                              Telephone: (559) 898-2448
                            3 Email: Henry@HenryChiuEsq.com
                            4 Attorney for Plaintiffs
                            5
                            6
                            7                               UNITED STATES DISTRICT COURT
                            8                EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION

                            9                                                * * *

                           10 BOARD OF TRUSTEES OF IBEW                           Case No. 1:17-CV-01483-DAD-EPG
                              LOCAL UNION NO. 100 PENSION
                           11 TRUST FUND; JOINT ELECTRICAL
                              INDUSTRY TRAINING TRUST FUND;                       STIPULATION AND ORDER FOR
                           12 NATIONAL ELECTRIC BENEFIT                           LIMITED EXTENSION OF NON-EXPERT
                              FUNDS; and FAMILY MEDICAL CARE                      DISCOVERY CUTOFF DATE
                           13 PLAN,
                                                                                  (ECF NO. 55)
                           14                 Plaintiffs,

                           15          v.

                           16 POWER DESIGN ELECTRIC, INC.; and
                              DOES 1 through 50,
                           17
                                           Defendants.
                           18
                           19          Plaintiffs Board of Trustees of IBEW Local Union No. 100 Pension Trust Fund, Joint
                           20 Electrical Industry Training Trust Fund, National Electric Benefit Funds and Family Medical
                           21 Care Plan (collectively, “Plaintiffs”) and defendant Power Design Electric, Inc. (collectively,
                           22 “Defendant”) hereby request that the Court permit a limited extension of the non-expert
                           23 discovery cutoff date, particularly with respect to the deadline for Plaintiffs to bring a motion to
                           24 compel further responses with respect to Defendant’s: Supplemental Responses to
                           25 Interrogatories, Sets One and Two; and Supplemental Responses to Requests for Production,
                           26 Sets One and Two.

 HENRY CHIU, ESQ.
                           27          Said request is based upon the following facts, as stipulated between the Parties.
7726 NORTH FIRST STREET
         BOX 404
FRESNO, CALIFORNIA 93720   28 ///
                                                                              1
                                                                  STIPULATION AND ORDER FOR
                                                    LIMITED EXTENSION OF NON-EXPERT DISCOVERY CUTOFF DATE
                            1                                             STIPULATION
                            2          1.        The Court previously ordered a deadline of April 1, 2020, for the completion of
                            3 non-expert discovery. See Order dated Sep. 25, 2019. [Docket No. 50]
                            4          2.        Counsel for Plaintiffs contends that certain discovery responses previously
                            5 provided by Defendant – particularly, Defendant’s Supplemental Responses to Interrogatories,
                            6 Sets One and Two, and Supplemental Responses to Requests for Production, Sets One and Two
                            7 – are deficient.
                            8          3.        Counsels for the Parties have met and conferred, via written correspondence and
                            9 telephone, regarding said contention.
                           10          4.        Counsels for the Parties believe that the issues can be resolved informally,
                           11 without having to request a Telephonic Discovery Dispute Conference, or file a Motion to
                           12 Compel Further Responses.
                           13          5.        Counsel for Defendant believes that further information, or a response to
                           14 Plaintiffs’ contentions, can be provided in approximately seven (7) days.
                           15          6.        In light of the upcoming non-expert discovery deadline, the Parties respectfully
                           16 request that the Court extend the non-expert discovery deadline by seven (7) days – to April 8,
                           17 2020 – solely with respect to the Supplemental Responses expressly identified herein.
                           18          7.        This is the first such extension requested by the Parties. Counsel for the Parties do
                           19 not believe this extension, if granted, will impact the other deadlines ordered by the Court.
                           20          Dated: March 5, 2020                    HENRY CHIU, ESQ.
                           21
                                                                               By:     /s/ Henry Y. Chiu
                           22                                                          HENRY Y. CHIU
                                                                                       Attorney for Plaintiffs
                           23
                           24
                                       Dated: March 5, 2020                    LANG, RICHERT & PATCH
                           25
                           26                                                  By:     /s/ Mark L. Creede
                                                                                       MARK L. CREEDE
 HENRY CHIU, ESQ.
                           27                                                          Attorney for Defendant
7726 NORTH FIRST STREET                                                                Power DESIGN ELECTRIC, INC.
         BOX 404
FRESNO, CALIFORNIA 93720   28
                                                                                2
                                                                    STIPULATION AND ORDER FOR
                                                      LIMITED EXTENSION OF NON-EXPERT DISCOVERY CUTOFF DATE
                            1                                                ORDER
                            2          Pursuant to the stipulations of the Parties (ECF No. 55), and finding good cause exists, IT
                            3 IS ORDERED that the deadline for non-expert discovery, currently set for April 1, 2020, is
                            4 extended to April 8, 2020, solely with respect to the Supplemental Responses expressly
                            5 identified by the Parties in their stipulation. The April 1, 2020, deadline shall remain in effect for
                            6 all other non-expert discovery.
                            7
                            8 IT IS SO ORDERED.
                            9
                                   Dated:     March 10, 2020                              /s/
                           10                                                      UNITED STATES MAGISTRATE JUDGE
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26

 HENRY CHIU, ESQ.
                           27
7726 NORTH FIRST STREET
         BOX 404
FRESNO, CALIFORNIA 93720   28
                                                                              3
                                                                  STIPULATION AND ORDER FOR
                                                    LIMITED EXTENSION OF NON-EXPERT DISCOVERY CUTOFF DATE
